EXHIBIT 99.1 F I N A N C I A L RELATIONS BOARD n e w s RE:NN, Inc. 2000 Waters Edge Drive Johnson City, TN37604 FOR FURTHER INFORMATION: AT THE COMPANY AT FINANCIAL RELATIONS BOARD Will Kelly Marilynn Meek Vice President and Chief Administrative Officer (General info) (423) 743-9151 (212) 827-3773 FOR IMMEDIATE RELEASE February 11, 2014 NN, INC. INCREASES CASH DIVIDEND TO $0.07 PER COMMON SHARE Johnson City, Tenn, February 11, 2014 – NN, Inc. (Nasdaq: NNBR) announced today its Board of Directors declared a quarterly cash dividend of $0.07 per common share. The dividend will be paid on March 14, 2014, to shareholders of record as of the close of business on February 28. Rich Holder, President and Chief Executive Officer of NN, Inc. commented, “We are pleased to announce the increase in our dividend from $0.06 per common share to $0.07 per common share.This action, in combination with our recent announcement of the acquisition of the assets of V-S Industries, illustrates key elements of our new strategic planThe proper execution of this plan is enabling us to invest in and execute our strategic priorities, while also returning value to our shareholders.” NN, Inc. manufactures and supplies high precision metal bearing components, industrial plastic and rubber products and precision metal components to a variety of markets on a global basis.Headquartered in Johnson City, Tennessee, NN has 12 manufacturing plants in the United States, Western Europe, Eastern Europe, Mexico and China.NN, Inc. had sales of US $370 million in 2012. Except for specific historical information, many of the matters discussed in this press release may express or imply projections of revenues or expenditures, statements of plans and objectives or future operations or statements of future economic performance. These, and similar statements, are forward-looking statements concerning matters that involve risks, uncertainties and other factors which may cause the actual performance of NN, Inc. and its subsidiaries to differ materially from those expressed or implied by this discussion.All forward-looking information is provided by the Company pursuant to the safe harbor established under the Private Securities Litigation Reform Act of 1995 and should be evaluated in the context of these factors. Forward-looking statements generally can be identified by the use of forward-looking terminology such as “assumptions”, “target”, “guidance”, “outlook”, “plans”, “projection”, “may”, “will”, “would”, “expect”, “intend”, “estimate”, “anticipate”, “believe”, “potential” or “continue” (or the negative or other derivatives of each of these terms) or similar terminology. Factors which could materially affect actual results include, but are not limited to: general economic conditions and economic conditions in the industrial sector, inventory levels, regulatory compliance costs and the Company's ability to manage these costs, start-up costs for new operations, debt reduction, competitive influences, risks that current customers will commence or increase captive production, risks of capacity underutilization, quality issues, availability and price of raw materials, currency and other risks associated with international trade, the Company’s dependence on certain major customers, the successful implementation of the global growth plan including development of new products and consummation of potential acquisitions and other risk factors and cautionary statements listed from time to time in the Company’s periodic reports filed with the Securities and Exchange Commission, including, but not limited to, the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012.
